The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 are presented for examination
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boss (US Patent Application 20100063643).
As per claim 1, Boss teaches a computer-implemented method [10, fig. 1] for power management comprising:
deploying a datacenter power policy to a centralized power management platform [0009, 0024-0026, fig. 9, as pointed out from the listed paragraphs and shown in figure 1 specific infrastructure such as business park, police, and so forth have their own policy from the policy creation for those infrastructures].
wherein the policy oversees a datacenter topology that includes one or more energy control blocks, wherein each of the one or more energy control blocks comprises an energy control block coupled to one or more datacenter loads [0026, fig. 1, as pointed out multiple policies that connect to multiple infrastructures to multiple devices.  The policies are presented in a hierarchical form to handle specific devices].
coupling a power control gateway between the centralized power management platform and the one or more of energy control blocks, wherein the power control gateway comprises one gateway element for each of the one or more energy control blocks [0026, 0069 fig. 1-2, as shown in figure 1 centralize policy manager connect to local policy manager where local policy manager connect to power devices such as lights, radio, computer and so forth to control power of specific devices connected].
controlling power distribution to the one or more datacenter loads using inter-gateway element information distributed among each gateway element [0038, 0041-0043, the policy can be used to control power of specific devices or group of devices.  Also pointed out in paragraph 0079, power devices can be controlled by one or more policy].

As per claims 2-3, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 2-3 are also anticipated by Boss for the same reasons set forth in the rejected claims above.

To help with the prosecution of this application, additional rejections are given for claim 1 above.
Claim 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaffer (US Patent Application 20120277921).
As per claim 1, Shaffer teaches a computer-implemented method [700, or 800, or 900, fig. 7-9] for power management comprising:
deploying a datacenter power policy to a centralized power management platform [0048-0049, as shown in figure 7-9 and explained from the listed paragraphs, polices are transmitted to manage power of the devices.  In this case, policy can be created and transmitted to devices].
wherein the policy oversees a datacenter topology that includes one or more energy control blocks, wherein each of the one or more energy control blocks comprises an energy control block coupled to one or more datacenter loads [0029-0030, fig. 1, 6; as pointed out and shown in figure 1-6, where the energy policy is use to manage specific power devices such as air conditioner and other power devices connected.  As pointed out in paragraphs 0017 and 0020, the network energy policy can be mesh type network].
coupling a power control gateway between the centralized power management platform and the one or more of energy control blocks, wherein the power control gateway comprises one gateway element for each of the one or more energy control blocks [0017-0018, fig. 1, 6; as pointed out and shown in figures 1 and 6, substations 135 and policy coordinate device 300 can be viewed as power gateway, where meter 115 can be viewed as energy control block where each company has its specific energy policy].
controlling power distribution to the one or more datacenter loads using inter-gateway element information distributed among each gateway element [0018, 0020, fig. 1, as shown in figure 1, power gateway can be connected to more than one power policy devices].

As per claims 2-3, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 2-3 are also anticipated by Shaffer for the same reasons set forth in the rejected claims above.

Claim 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen-Aware (US Patent Application 20190004579).
As per claim 1, Allen-Aware teaches a computer-implemented method [300, fig. 3] for power management comprising:
deploying a datacenter power policy to a centralized power management platform [0073, 0089, 0106, fig. 9, as shown in figure 9, and explained each data center has a SDP-M deployed in a datacenter where rules are set].
wherein the policy oversees a datacenter topology that includes one or more energy control blocks, wherein each of the one or more energy control blocks comprises an energy control block coupled to one or more datacenter loads [0149-0150, fig. 3-5, as shown in figure 3, the policy is viewed in a network hierarchy where specific control devices are connected to servers to control power based on priority]
coupling a power control gateway between the centralized power management platform and the one or more of energy control blocks, wherein the power control gateway comprises one gateway element for each of the one or more energy control blocks [0150, 0152, fig. 3-5, from figure 3 where item 310 is connected to item 308 in hierarchy format to control power to the sever where each server is controlled by item block 316 for instance].
controlling power distribution to the one or more datacenter loads using inter-gateway element information distributed among each gateway element [0149, 0152, 0160, fig. 3-5, as shown in figure 3 items can be power controlled based on priority and non-priority items].

As per claims 2-3, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 2-3 are also anticipated by Allen-Aware for the same reasons set forth in the rejected claims above.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeCusatis (US 20140164644) teaches energy management system for data center network.
Dzuban (US 20160224047) teaches system and method for energy consumption management in broadband telecommunications networks via adaptive power management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VOLVICK DEROSE/Primary Examiner, Art Unit 2187